Per Curiam: Plaintiffs in error, being engaged in general merchandising, as proprietors, selling groceries, principally, in the city of Kankakee, are charged with a violation of section 2 of the Pharmacy act as amended by the act of 1895, (Laws of 1895, p. 245,) by selling a number of bottles of a certain patent or proprietary medicine known as “Castoria,” neither of said proprietors being a registered pharmacist nor having a registered pharmacist in their employ, nor having obtained a permit to sell proprietary medicines from the State Board of Pharmacy, as provided in section 8 of said act. The prosecution was brought before a justice of the peace by summons, where a fine was imposed, whereupon plaintiffs in error prosecuted an appeal to the circuit court of Kankakee county, where they were again found guilty and a judgment entered for $20 and costs, to reverse which they prosecute this writ of error. The questions involved in this case are the same as those in, and a determination thereof is controlled by, the case of Noel v. People, 187 Ill. 587. The judgment of the circuit court of Kankakee county is therefore reversed and the cause remanded. M and remaM